Citation Nr: 0608636	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  02-04 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right ankle 
condition.

2.  Entitlement to an increased rating for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1965 to July 
1969.

This matter comes before comes before the Board of Veterans' 
Appeals (Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied the veteran's application 
to reopen a previously denied claim for a right ankle 
condition, and denied an increased rating for a right 
shoulder disability.  In July 2002, the veteran testified 
before the Board in a hearing that was held at the RO.  By a 
January 2003 decision, the Board reopened the claim for 
service connection for a right ankle condition, and then 
remanded the claim for further development.  In January 2003, 
the Board undertook additional development of the evidence as 
to the claim for an increased rating pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002), a regulation that was later invalidated.  
See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  In November 2003, the Board 
again remanded the claim for service connection for a right 
ankle condition and remanded the increased rating claim.  By 
a June 2005 rating decision, the RO increased the disability 
rating for the right shoulder from 10 to 20 percent, 
effective April 7, 2005.  As the 20-percent evaluation is 
less than the maximum available rating, the issue remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that the Judge before whom the veteran 
testified in July 2002 is no longer employed by the Board.  
In December 2005, the veteran was informed of this and was 
offered an opportunity to have a hearing with another 
Veterans Law Judge.  The veteran was additionally informed 
that if he did not respond to this notification within 30 
days, the Board would assume that he did not want an 
additional hearing.  The veteran did not respond, and the 
Board thus assumes that he does not desire an additional 
hearing.  Accordingly, the Board will proceed with the 
consideration of his case.




FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has a 
current right ankle disability.

2.  The veteran's right shoulder disability (tendonitis) is 
manifested by subjective complaints of persistent pain, and 
objective evidence of degenerative change with limitation of 
motion of his right arm to the shoulder level.

3.  The medical and other evidence of record does not show 
that the veteran's service-connected right shoulder 
disability is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
warranted.


CONCLUSIONS OF LAW

1.  A claimed right ankle condition was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).

2.  The criteria for an increased rating in excess of 20 
percent for a right shoulder disability (tendonitis) have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5201, 5202, 
5203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  

 A review of the veteran's service medical records reflect 
that he injured his right ankle on two occasions.  The first 
injury occurred in November 1965, when the veteran was 
turning a corner and twisted his right foot and ankle.  X-ray 
examination revealed no fracture or dislocations.  There was 
soft tissue calcification protruding posterolaterally from 
the posterolateral aspect of the distal end of the tibia.  
This was felt to be a response to old trauma or incipient 
ossification of the inner-osseous membrane.  On follow-up 
approximately two weeks later, his right ankle sprain was 
determined to be resolved.  The veteran next injured his 
right ankle while playing basketball in February 1967.  X-ray 
examination was negative for any abnormality.  The impression 
was right ankle sprain.  He was advised to wear an Ace 
bandage and to apply heat.  The are no further complaints 
regarding the right ankle in the veteran's service medical 
records.  At examination prior to separation from service in 
May 1969, the veteran's lower extremities were found to be 
normal; on the accompanying report of medical history, the 
veteran indicated that he had not ever had and did not 
currently have any painful joints.

The last two years of the veteran's service are negative for 
complaints of right ankle pain.  The veteran did not complain 
of right ankle trouble on separation from service.  
Furthermore, there was no diagnosis during the veteran's 
service of any chronic right ankle disability.  Therefore, 
the Board finds that the weight of the evidence demonstrates 
that chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
right ankle condition.  38 C.F.R. § 3.303(b).  The veteran 
has not specifically alleged any post-service medical 
treatment for his right ankle, although he has stated, in 
writing and testimony, that his right ankle has continued to 
bother him over the years.  The veteran has, however, 
received treatment for problems with his left ankle.  A 
January 2001 letter from the veteran's private physician, 
Joel A. Saperstein, M.D., stated that he veteran first sought 
treatment for evaluation of "ankle" pain in October 2000.  
The letter does not specify which ankle was evaluated at that 
time.  The veteran apparently reported in October 2000 that 
he had a history of pain in both ankles for years.  In his 
letter, Dr. Saperstein detailed findings regarding the 
veteran's left ankle, and then stated that there were similar 
findings in the right ankle.  Given the veteran's history, he 
concluded that a diagnosis of traumatic arthritis of both 
ankles, stemming from in-service injuries, was appropriate.  
Dr. Saperstein then summarized additional treatment for the 
left ankle; no specific mention of treatment for the right 
ankle was made.  He did not submit his actual clinical 
records.  Accordingly, there is no actual clinical evidence 
of treatment for a right ankle condition in the claims 
folder.  

The veteran underwent VA joints examinations in April 2003 
and in April 2005.  In April 2003, the veteran complained of 
problems related to both of his ankles since service.  
Physical examination of the right ankle revealed no swelling.  
Dorsiflexion and plantar flexion were found to be normal.  
Inversion and eversion were found to be slightly decreased.  
X-ray examination revealed calcification of the interosseous 
membrane and exostosis of the medial malleolus with overlying 
soft tissue fullness.  No fractures or dislocation were 
identified.  On examination in April 2005, range of motion 
testing revealed completely normal range of motion.  X-ray 
examination revealed a normal right ankle with no significant 
or minor abnormality.

The Board notes that the veteran has not alleged that he 
received treatment related to his right ankle within one year 
of his separation from service.  There are no records which 
reflect any mention of a right ankle problem dated prior to 
October 2000, approximately 30 years after separation from 
service.  Thus, even if there was evidence of arthritis in 
October 2000, which there was not, presumptive service 
connection would not apply in the instant case.  And, in view 
of the lengthy period without treatment, there is no evidence 
of a continuity of symptomatology, and this weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Absent evidence of a current disability, service connection 
for a right ankle condition must be denied.  Boyer, 210 F.3d 
at 1353; Brammer, 3 Vet. App. at 225.  Because no right ankle 
disability was diagnosed on the most recent examination, the 
Board finds that service connection for a right ankle 
condition is not warranted.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

While Dr. Saperstein has opined that the veteran has a right 
ankle condition related to his service, this appears to have 
been based upon a history provided by the veteran.  
Transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
is a medical professional.  See Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  
The Board finds that this opinion is of less probative value, 
as there is no evidence that the examiner reviewed the 
veteran's claims file.  The Board relies more upon the two VA 
examination that did not find any right ankle disability.

In recent statements in support of his claim, in testimony, 
and in reporting history to examiners, the veteran has 
attributed his right ankle problems to service; however, as a 
layman, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

The weight of the medical evidence in this case demonstrates 
that the veteran does not have a right ankle condition.  The 
Board concludes that a right ankle disability was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2005).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2005).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2005).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 (2005) should only be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2005).  
For the purpose of rating disability from arthritis, the 
shoulder is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The veteran's right shoulder disability has been rated 20 
percent disabling for limitation of motion, since April 2005; 
he seeks an increased rating.  The Board therefore turns to 
the appropriate criteria.

As an initial matter, the Board notes that the veteran has 
not been shown to have ankylosis of scapulohumeral 
articulation.  Nor is there objective evidence of impairment 
of the humerus, such as loss of the head of the humerus 
(flail shoulder), nonunion of the shoulder (flail joint), 
fibrous union of the humerus, recurrent dislocation of the 
humerus at the scapulohumeral joint, malunion of the humerus, 
or impairment of the clavicle or scapula.  Accordingly, the 
criteria pertaining to such disabilities are not applicable 
in this case.  38 C.F.R. § 4.71a, DCs 5200, 5202, 5203 
(2005).  The criteria pertaining to osteoarthritis, DCs 5003 
and 5010, are also not applicable, because while the veteran 
has been diagnosed with arthritis of the acromioclavicular 
joint, he has been rated 20 percent disabled on the basis of 
limitation of motion of the affected joint.  The criteria 
under DCs 5003 and 5010 only apply when limitation of motion 
would be noncompensable under a limitation of motion code.  
38 C.F.R. § 4.71a, DCs 5003, 5010.

Alternatively, the regulatory criteria set forth in 38 C.F.R. 
§ 4.71a, DC 5201 (2005) are applicable.  These criteria 
provide different ratings for the minor arm and the major 
arm.  The veteran has indicated (in various treatment records 
and in testimony) that he is right-handed; therefore, the 
Board will apply the ratings and criteria for the major arm 
under the relevant diagnostic codes.

DC 5201 provides that a 20 percent rating is warranted for 
limitation of arm motion to shoulder level or to midway 
between the side and shoulder level.  A 30 percent rating is 
warranted for limitation of arm motion to 25 degrees from the 
side.  38 C.F.R. § 4.71a, DC 5201.

Normal forward flexion of the shoulder is zero to 180 
degrees, abduction is zero to 180 degrees, and internal and 
external rotation is from zero to 90 degrees.  38 C.F.R. § 
4.71a, Plate I (2005).  The Board notes that forward flexion 
and abduction to 90 degrees amounts to "shoulder level."

VA treatment records dated in March 1999 show that the 
veteran had forward flexion to 120 degrees, with pain, and 
mild to moderate pain on internal and external rotation.  
Treatment records dated in September 1999 show that the 
veteran had full range of motion, with pain noted at 90 
degrees.

The veteran underwent VA joints examinations in April 2003 
and in April 2005.  In April 2003, the range of motion 
testing of his right shoulder revealed abduction to 90 
degrees, flexion to 100 degrees, external rotation to 60 
degrees, and internal rotation to 30 degrees.  In April 2005, 
he had flexion to 90 degrees, abduction to 90 degrees, 
external rotation to 45 degrees, and internal rotation to 20 
degrees.  In considering the effects of pain on repetitive 
use, the examiner stated that the veteran had early 
fatigability in his right shoulder.  

In this case, the veteran's right shoulder disability 
warrants no more than a 20 percent disability rating under 
DC 5201, as at no time has his range of motion been limited 
in any respect to midway between side and shoulder-level.  
38 C.F.R. § 4.71a, DC 5201.  Rather, the records consistently 
show that the veteran has range of motion limited to 
shoulder-level.  Even considering the effects of pain on use, 
the evidence does not show that the right arm is limited in 
motion to midway between side and shoulder-level, and thus 
the requirements for a rating higher than 20 percent are not 
met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's right shoulder disability warrants no more than 
a 20 percent rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the "benefit-of-
the-doubt" rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in October 2002, 
March 2003, and March 2004; rating decisions in September 
2001 and June 2005; a statement of the case in March 2002; 
and a supplemental statement of the case in June 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained multiple examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for a right ankle disability is denied.

An increased rating for a right shoulder disability is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


